359 S.W.3d 566 (2012)
STATE of Missouri, Respondent,
v.
Greg G. LAUCKS, Appellant.
No. WD 73574.
Missouri Court of Appeals, Western District.
February 28, 2012.
Scott C. Hamilton, for Appellant.
Kristen L. Ellis, for Respondent.
Before Division Three: JAMES M. SMART, Presiding Judge, VICTOR C. HOWARD and JAMES E. Welsh, Judge.

ORDER
PER CURIAM:
Greg Laucks appeals his conviction for the class B misdemeanor sexual misconduct in the second degree and sentence of two days in the county jail and $300 fine. He claims that the evidence was insufficient to establish beyond a reasonable doubt that he knew that his conduct was likely to cause affront or alarm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of conviction is affirmed. Rule 30.25(b).